Citation Nr: 0109865	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  98-01 923A	)	DATE
	)
	)


THE ISSUE

Whether a January 1998 Board of Veterans' Appeals decision, 
which denied service connection for sinus drainage, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).




REPRESENTATION

Moving Party Represented by:  The American Legion




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from July 1957 to June 
1959.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the claimant, alleging 
CUE in a Board decision dated January 14, 1998.

An Informal Hearing Presentation was submitted by the 
veteran's representative in February 2001.


FINDING OF FACT

A legally cognizable claim of CUE, relative to the January 
1998 Board denial of service connection for sinus drainage, 
has not been asserted.


CONCLUSION OF LAW

The January 1998 Board denial of service connection for sinus 
drainage did not involve CUE.  38 U.S.C.A. § 7111 (West Supp. 
1998); 38 C.F.R. §§ 20.1400-20.1411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

To the extent that the VCAA is applicable to the current 
case, he Board finds that VA's duty to assist in the 
development of this claim and to notify the veteran of any 
information and evidence needed to substantiate and complete 
his claim has been met.  In August 1999, the RO sent the 
veteran's representative a copy of the request to review the 
prior Board decision on the basis of CUE.  The representative 
was invited to submit a response.  Thereafter, the veteran's 
claims file was provided to the representative to aid in 
review of the case.  In this regard, while the VCAA is not 
temporally applicable to the above-cited January 1998 Board 
decision per se, in February 2001 (three months subsequent to 
the enactment of the VCAA), relative to the veteran's present 
claim of CUE with respect to the January 1998 Board decision, 
the veteran's representative reviewed the veteran's file in 
its entirety.  Following such review, the representative, in 
a submission dated February 27, 2001, indicated, pertinently, 
that it had reviewed pertinent law and regulations 
(specifically enumerated) and it had "no further argument or 
evidence to submit."  The Board finds that no further 
assistance or notification is required on the part of VA.

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
Supp. 1998)) permit challenges to decisions of the Board on 
the grounds of CUE.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of CUE.  64 Fed. 
Reg. 2134-2141 (1999).  It is apparent, however, that 
Congress, in creating § 7111, intended VA to follow the 
established case law defining CUE.  64 Fed. Reg. 2134, 2137 
(1999).  This case law is found primarily 


in the precedent opinions of the United States Court of 
Veterans Appeals, now known as the United States Court of 
Appeals for Veterans Claims (Court).  CUE is defined in 38 
C.F.R. § 20.1403(a) as "the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
According to the Court:

In order for there to be a valid claim of 
"clear and unmistakable error," there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Review of CUE in a prior Board decision must be based on the 
record as it existed when that decision was made.  38 C.F.R. 
§ 20.1403(b) (2000); see Russell v. Principi, 3 Vet. App. 
310, 314 (1992).  

Preliminary to addressing the veteran's CUE claim, the Board 
would observe generally that CUE is a very specific and rare 
kind of error.  Specifically, it is the kind of error, 
whether of fact or of law, that, when called to the attention 
of later reviewers, actually compels the conclusion, to which 
reasonable minds could not differ, that the result in a given 
adjudication would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Concerning the January 1998 Board decision, which denied 
service connection for sinus drainage, the veteran asserts 
that such decision involved CUE inasmuch as the record in the 
Board's possession included a clinical report of non-VA 
origin, dated in June 1960, which demonstrated "a [l]ink" and 
"a connection" between nasal drainage which he experienced in 
service and his then (i.e., in June 1960) assessed condition.  
As to such assessed condition, he avers that the June 1960 
item dates the onset of its related symptomatic drainage to a 
time duration which precisely coincides with his period of 
service.

The veteran's service medical records were apparently 
destroyed in a fire which occurred in 1973 at the National 
Personnel Records Center in St. Louis, Missouri.  His 
discharge certificate confirms overseas service and he 
contends that he spent two winters in the vicinity of Munich, 
Germany, during which, while participating in a "winter" 
maneuver, he asserts that he developed strep throat which was 
accompanied by extensive sinus drainage which he had never 
experienced prior to service.  In this regard, the record 
contains treatment entries pertaining to the veteran's 
presentation at a non-VA clinic on a number of occasions, for 
a variety of problems, over a multiple-year duration 
beginning in June 1960.  In the course of such initial 
presentation, on June 13, 1960, the veteran is shown to have 
complained of having experienced nasal drainage for the 
preceding "approx[imately] 17 mo[nths]"; the assessment, 
following physical examination, was "rhinitis, [post nasal 
drip]".  On re-presentation in February 1963, the veteran 
again alluded to experiencing nasal drainage.  When the 
veteran was seen at a different clinic, the Oklahoma Allergy 
Clinic (OAC) in September 1963, he indicated that his 
"drainage" problem had started "about a year and a half" 
earlier; he was found, on physical examination, to have 
"[p]urulent drainage up high on the left side" of his septum.  
Many years later, when seen for VA outpatient treatment in 
April 1992, the veteran complained of experiencing sinus 
drainage "down [his] nose to [his] throat"; the assessment 
was sinusitis.  Thereafter, when seen for VA outpatient 
treatment in January 1997, he complained of "sinus drainage" 
since the preceding day.  Approximately six months later, 
when he was seen by a non-VA physician in July 1997, the 
veteran indicated that he had experienced "sinus problems 
since" service; findings on physical examination included 
nasal drainage, and the assessment was sinusitis.

In considering the veteran's above-cited contention of CUE 
relative to the January 1998 Board denial of service 
connection for sinus drainage, the Board notes that it was 
observed in the January 1998 Board decision that the veteran 
had indicated, in the course of the September 1963 
presentation (at OAC) cited above, that his "sinus drainage 
problem had begun about a year and a half" earlier.  The 
Board (in January 1998) further indicated that there was no 
clinical evidence which "relate[d] the veteran's current 
sinus problems with his military service".  The veteran 
currently asserts, however, that the above-cited item dated 
on June 13, 1960, demonstrated "a [l]ink" and "a connection" 
between nasal drainage which he experienced in service and 
his then (in June 1960) assessed condition, i.e., that such 
item dates the onset of such condition's related symptomatic 
drainage to a time duration which precisely coincides with 
his period of service.  However, the veteran's foregoing 
assertion essentially amounts to an allegation that the June 
1960 item of evidence was improperly weighed or evaluated.  
Such an objection (regardless of whether any merit inheres in 
the same) does not, in any event, rise to the level of CUE.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  In view of 
the latter salient observation, then, bearing on what is 
apparently the veteran's lone allegation of CUE with respect 
to the January 1998 Board decision, the Board is constrained 
to conclude that a legally cognizable claim of CUE, relative 
to such Board decision, has not been asserted.  Accordingly, 
no basis for the revision or reversal of the Board's January 
1998 denial of service connection for sinus drainage has been 
presented.  Related revision or reversal of such Board 
decision is, accordingly, denied.


ORDER

Revision or reversal of a January 1998 Board decision, which 
denied service connection for sinus drainage, based on CUE, 
is denied.



		
	BARBARA B. COPELAND
Member, Board of Veterans' Appeals


 


